People v Mack (2015 NY Slip Op 02713)





People v Mack


2015 NY Slip Op 02713


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Friedman, J.P., Moskowitz, Richter, Clark, JJ.


14688 3/10

[*1] The People of the State of New York, Respondent,
vCharles Mack, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul B. Hershan of counsel), for respondent.

Judgment, Supreme Court, Bronx County (April A. Newbauer, J.), rendered March 13, 2013, convicting defendant, upon his plea of guilty, of forgery in the second degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
After considering the factors set forth in People v Taranovich  (37 NY2d 442, 445 [1975]), we conclude that the court properly denied defendant's constitutional speedy trial motion. Although there was substantial delay, it was satisfactorily explained, and relatively little of it was attributable to the People. Among other things, the delay was occasioned by the complexity of this 15-defendant check fraud case, extensive motion practice including defendant's multiple pro se motions and requests for new counsel, adjournment requests by various defense counsel, and a lengthy period during which defendant's mental competency was at issue. Furthermore, defendant has not demonstrated that his ability to defend himself against the charges was impaired by the delay.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK